NO. 12-10-00201-CR
                              NO. 12-10-00202-CR
                              NO. 12-10-00203-CR
                              NO. 12-10-00204-CR
                              NO. 12-10-00205-CR

                        IN THE COURT OF APPEALS

           TWELFTH COURT OF APPEALS DISTRICT

                                  TYLER, TEXAS
                                               '
IN RE: TIMOTHY CARNEL RAINEY,
RELATOR                                        '   ORIGINAL PROCEEDING

                                               '
                              MEMORANDUM OPINION
       Relator Timothy Carnel Rainey complains of a standing order issued by the
Honorable Christi J. Kennedy, Judge of the 114th Judicial District Court, Smith County,
Texas, and the Honorable Kerry L. Russell, Judge of the 7th Judicial District Court, also
in Smith County. Rainey contends that the order was issued “from the Smith County
Court Collections to order the Texas Department of Criminal Justice to collect from [his]
account trust fund without due process.” He seeks a writ of mandamus compelling either
judge “to have its findings of fact and conclusions of law filed with the courts clerk,
separate and apart from its [judgment], and cause its findings and conclusions to be
served on all the parties.”
       A party seeking mandamus relief must generally bring forward all that is
necessary to establish the claim for relief. See Walker, 827 S.W.2d at 837; In re Pena,
104 S.W.3d 719, 719 (Tex. App.-Tyler 2003, orig. proceeding); see also TEX. R. APP. P.
52. Therefore, it is Rainey’s burden to provide this court with a sufficient record to
establish his right to mandamus relief. See Walker, 827 S.W.2d at 837; In re Pena, 104
S.W.3d 719.
       When a petition for writ of mandamus is filed, Texas Rule of Appellate Procedure
52.4 requires that it be accompanied by an appendix that includes a certified or sworn
copy of any order complained of, or any other document showing the matter complained
of. See TEX. R. APP. P. 52.4(k)(1)(A). Unless voluminous or impracticable, the appendix
must also include the text or any statute or other law (excluding case law) on which the
argument is based. See TEX. R. APP. P. 52.4(k)(1)(C). Here, Rainey did not file the
required appendix along with his mandamus petition.             Therefore, we are unable to
determine whether he is entitled to mandamus relief. Accordingly, Rainey’s petition for
writ of mandamus is denied.

                                                                  JAMES T. WORTHEN
                                                                      Chief Justice


Opinion delivered June 30, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                   (DO NOT PUBLISH)




                                             2